DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the peripheral lip" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7, 11-13, 15-16 & 18 is/are rejected under 35 U.S.C. 102a1 & 102a2 as being clearly anticipated by Pool (US 5,368,621).
Re claim 1, Pool (‘621) teaches an air filter precleaner (13, 13a-13c; FIG. 1; col. 2, lines 56-62) for an air filter box (e.g., cleaner body 11), the precleaner 13a comprising: a filter medium 13b for removing particulate matter from an airstream entering the air filter box 11; a base (perforated frame 13a) for supporting the filter medium 13b over an opening (FIG. 1) into an interior of the air filter box 11; and a grating (e.g., filter retaining means 13c; col. 3, lines 9-18 & 59-66) for coupling the filter medium 13b and the base 13a to the air filter box 11.
Re claim 2, Pool also teaches wherein the filter medium 13a comprises a sheet of filter material having thickness (FIG. 3a-3c; col. 4, lines 3-11) suitable for being disposed within a space disposed between the grating 13c and the base 13a.
Re claim 4, Pool also teaches in col. 3, lines 38-43 wherein the base 13a is a rigid member comprising a grate (FIG. 1) surrounded by a border portion configured to be coupled with the air filter box 11, the base 13a being configured to support the filter medium 13a in a sheet configuration such that the airstream passes through the filter medium 13a before entering the air filter box 11 (FIG. 1).
Re claim 5, Pool also teaches wherein the border portion (of 13a; FIG. 1) is configured to be disposed between the grating (note the grating of 13c) and a mating surface surrounding the opening of the air filter box 11.
Re claim 7, Pool also teaches in FIG. 1 wherein the grating (13c) is a rigid member comprising a screen portion (note the perforations) surrounded by a frame that is configured to be fastened onto the air filter box 11, the screen portion comprising a shaped lattice (FIG. 1) configured to allow the airstream (see arrows 15e, 15g) to pass through the filter medium 13a before entering the air filter box 11.
With regards to claim(s) 11-13 & 15, the claim(s) is/are commensurate in scope with claim(s) 1-2, 4 & 7, and is/are rejected for the same reasons as set forth above. 
With regards to claim(s) 16 & 18, the claim(s) is/are commensurate in scope with claim(s) 1-2, 4, 11-13 & 15, and is/are rejected for the same reasons as set forth above. 
Allowable Subject Matter
Claims 3, 6, 8-9, 14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747